Title: To John Adams from Harrison Gray Otis, 16 February 1801
From: Otis, Harrison Gray
To: Adams, John



Sir
feby 16. 1801—

Upon perusing with more attention a letter from Judge Lowell which I had the honor to mention to you, it appears to me to be a duty not only to him but to the Executive, to communicate the letter itself under his hand, as it seems to contain not merely an expression of his wishes in relation to the office of Circuit Judge, but an eventual resignation of his office, which he relies upon me to make known with the express intention that it may be filled under the present administration. You Sir, are the best judge of the propriety of this construction—
I have the honor to be / with great respect / Sir / your most obedt Servt
H G Otis